Citation Nr: 1131079	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-34 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to December 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2006 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his January 2011 hearing that he received treatment for his claimed hip, low back, and pes planus disabilities soon after discharge from service from the DFW Pain Treatment Center.  A review of the record reveals that the Veteran's treatment records from this facility have not been requested or obtained.  Remand of the Veteran's hip, low back and pes planus disabilities is required in order that such records may be requested.  38 C.F.R. § 3.159(c)(1).

At the January 2011 hearing the Veteran reported that he received treatment for his right hip from Dr. Reagan Tipton.  Dr. Tipton's records are not contained in the records and should be requested.  38 C.F.R. § 3.159(c)(1).

The Veteran's service treatment records reveal foot complaints and right hip complaints.  A July 2010 VA medical examination reveals that the Veteran has current bilateral pes planus, right hip strain, and possible degenerative joint disease of the right hip.  The Veteran has asserted that he has had pes planus and right hip problems ever since service.  The Board notes that the July 2010 VA examination report contains no opinion as to whether the Veteran's current pes planus and right hip complaints are related to service.  The July 2010 VA examination is inadequate with respect to the Veteran's pes planus and right hip claims and the Veteran should be provided a new VA examination of the feet and right hip.  38 C.F.R. § 3.159(c)(4).

The Veteran reported at the January 2011 hearing that his bilateral hearing loss had gotten worse since his most recent VA audiological examination in June 2010.  Accordingly, the Veteran must be provided a new VA audiological examination to determine the current severity of his bilateral hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from January 2010 to present.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  

2.  After obtaining the necessary authorization from the Veteran request copies of the Veteran's treatment records from the DFW Pain Treatment Center dated from December 1986 to present.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  

3.  After obtaining the necessary authorization from the Veteran request copies of the Veteran's treatment records Dr. Reagan Tipton and from any other private medical providers who have provided treatment for the Veteran's low back, right hip, and pes planus disabilities.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  

4.  When the above actions have been accomplished, afford the Veteran an examination of the right hip and feet.  The claims file should be made available to and be reviewed by the examiner.  The examiner is requested to state describe all disabilities of the feet and right hip present.  The examiner is requested provide an opinion whether it is at least as likely as not (50 percent or greater possibility) that the Veteran has current pes planus or right hip disabilities that are related to the complaints noted in the Veteran's service treatment records or any other incidence of service.  The examiner should provide a clear rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  

5.  Schedule the Veteran for a VA audiological examination to determine the current nature, extent, and severity of the Veteran's service-connected bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted including puretone testing and word recognition testing using the Maryland CNC word list.  If the examiner cannot complete audiological testing or speech recognition testing for any reason, he/she should provide a detailed explanation for why such testing cannot be completed.   

6.  Upon completion of the above requested development readjudicate the Veteran's claims.  The Veteran and his representative should be provided a supplemental statement of the case which includes review of all evidence received since the August 2010 supplemental statement of the case and be afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


